UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51856 Newport Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 20-4465271 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Bellevue Avenue, Newport, Rhode Island 02840 (Address of principal executive offices) (Zip Code) (401) 847-5500 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.(See definition of "accelerated filer and large accelerated filer" in rule 12b-2 of the exchange act). Large accelerated filer£Accelerated filer£Non-accelerated filerS Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No S As of November 9, 2007, the registrant had 4,729,889 shares of common stock outstanding. NEWPORT BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Consolidated Financial Statements (Unaudited) 1 Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 2 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 4 Notes to Unaudited Consolidated Financial Statements 5-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7-17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17-18 Item 4. Controls and Procedures 18 Part II.Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 PART I.FINANCIAL INFORMATION Item 1. Financial Statements CONSOLIDATED BALANCE SHEETS September 30, 2007 December 31, 2006 (Unaudited) (Dollars in thousands) ASSETS Cash and due from banks $ 3,980 $ 3,705 Short-term investments 3,533 3,567 Cash and cash equivalents 7,513 7,272 Securities available for sale, at fair value 6,862 6,614 Securities held to maturity, at amortized cost 1,717 1,922 Federal Home Loan Bank stock, at cost 3,496 2,390 Loans 284,602 258,739 Allowance for loan losses (2,259 ) (1,973 ) Loans, net 282,343 256,766 Premises and equipment, net 5,918 6,099 Accrued interest receivable 1,197 1,027 Deferred income taxes 1,975 1,851 Bank-owned life insurance 9,177 5,382 Other assets 803 1,121 Total assets $ 321,001 $ 290,444 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ 195,371 $ 192,974 Short-term borrowings 512 2,500 Long-term borrowings 63,214 31,950 Accrued expenses and other liabilities 2,527 3,040 Total liabilities 261,624 230,464 Preferred stock, $.01 par value; 1,000,000 shares authorized; none issued - - Common stock, $.01 par value; 19,000,000 shares authorized; 4,878,349 shares issued, 4,745,989 and 4,878,349 shares outstanding at September 30, 2007 and December 31, 2006, respectively 49 49 Additional paid in capital 47,323 47,258 Retained earnings 17,281 16,477 Unearned compensation - ESOP (3,447 ) (3,643 ) Treasury stock, at cost (132,360 shares at September 30, 2007) (1,660 ) - Accumulated other comprehensive loss (169 ) (161 ) Total stockholders’ equity 59,377 59,980 Total liabilities and stockholders’ equity $ 321,001 $ 290,444 See accompanying notes to unaudited consolidated financial statements. 1 CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (Unaudited) (Dollars in thousands, except per share data) Interest and dividend income: Interest and fees on loans $ 4,360 $ 3,933 $ 12,641 $ 11,277 Interest and dividends on securities 107 99 316 281 Dividends on Federal Home Loan Bank stock 45 99 126 178 Interest on certificates of deposit - 1 - 13 Interest on short-term investments 24 113 41 160 Total interest and dividend income 4,536 4,245 13,124 11,909 Interest expense: Interest on deposits 1,218 969 3,639 2,766 Interest on short-term borrowings 34 - 314 369 Interest on long-term borrowings 678 429 1,538 1,562 Total interest expense 1,930 1,398 5,491 4,697 Net interest income 2,606 2,847 7,633 7,212 Provision for loan losses 126 50 286 82 Net interest income, after provision for loan losses 2,480 2,797 7,347 7,130 Other income (charges): Customer service fees 461 445 1,376 1,121 Gain on sales of loans - - - 14 FHLB prepayment penalties - (367 ) - (367 ) Bank-owned life insurance 97 19 288 57 Miscellaneous 26 28 73 95 Total other income 584 125 1,737 920 Operating expenses: Salaries and employee benefits 1,414 1,387 4,236 3,976 Occupancy and equipment, net 323 305 948 920 Data processing 255 278 762 771 Professional fees 143 118 408 294 Marketing 321 241 862 716 Contribution to NewportFed Charitable Foundation - 3,614 - 3,614 Other general and administrative 171 180 522 612 Total operating expenses 2,627 6,123 7,738 10,903 Income (loss) before income taxes 437 (3,201 ) 1,346 (2,853 ) Provision (benefit) for income taxes 176 (855 ) 542 (729 ) Net income (loss) $ 261 $ (2,346 ) $ 804 $ (2,124 ) Weighted-average shares outstanding: Basic 4,513,336 n/a 4,517,506 n/a Diluted 4,513,336 n/a 4,517,506 n/a Earnings per share: Basic $ .06 n/a $ .18 n/a Diluted $ .06 n/a $ .18 n/a See accompanying notes to unaudited consolidated financial statements. 2 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) (Dollars in thousands) Accumulated Additional Unearned Other Total Common Stock Paid-in Retained Compensation Treasury Comprehensive Stockholders’ Shares Amount Capital Earnings ESOP Stock Loss Equity Balance at December31, 2005 - $ - $ - $ 18,133 $ - $ - $ (149 ) $ 17,984 Comprehensive loss: Net loss - - - (2,124 ) - - - (2,124 ) Net unrealized loss on securities available for sale - (1 ) (1 ) Total comprehensive loss - (2,125 ) Issuance of common stock for initial public stock offering, net of expenses of $1.6 million 4,516,990 45 43,552 - 43,597 Issuance of common stock to NewportFed Charitable Foundation 361,359 4 3,610 - 3,614 Stock purchased for ESOP - (3,903 ) - (3,903 ) ESOP shares committed to be released (6,604 shares) - - 22 - 66 - 88 Balance at September30, 2006 4,878,349 $ 49 $ 47,184 $ 16,009 $ (3,837 ) $ - $ (150 ) $ 59,255 Balance at December31, 2006 4,878,349 $ 49 $ 47,258 $ 16,477 $ (3,643 ) $ - $ (161 ) $ 59,980 Comprehensive income: Net income - - - 804 - - - 804 Net unrealized loss on securities available for sale - (8 ) (8 ) Total comprehensive income - 796 Treasury stock purchased (132,360 ) - (1,660 ) - (1,660 ) ESOP shares committed to be released (19,513 shares) - - 65 - 196 - - 261 Balance at September30, 2007 4,745,989 $ 49 $ 47,323 $ 17,281 $ (3,447 ) $ (1,660 ) $ (169 ) $ 59,377 See accompanying notes to unaudited consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 2006 (Unaudited) (Dollars in thousands) Cash flows from operating activities: Net income (loss) $ 804 $ (2,124 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan losses 286 82 Net accretion of securities (11 ) (13 ) Amortization of net deferred loan fees (115 ) (93 ) Depreciation and amortization of premises and equipment 463 449 Amortization of unearned compensation 261 88 Deferred income tax benefit (124 ) (1,068 ) Income on bank-owned life insurance (295 ) (56 ) Net change in: Accrued interest receivable (170 ) (156 ) Other assets 318 99 Accrued expenses and other liabilities (513 ) 864 Contribution to NewportFed Charitable Foundation - 3,614 Net cash provided by operating activities 904 1,686 Cash flows from investing activities: Proceeds from maturities of certificates of deposit - 3,000 Reinvested dividends of securities available for sale (256 ) (210 ) Principal payments received on securities held to maturity 216 318 Purchase of bank-owned life insurance (3,500 ) - Redemption (purchase) of Federal Home Loan Bank stock (1,106 ) 571 Loan originations, net of principal payments (25,748 ) (21,243 ) Additions to premises and equipment (282 ) (492 ) Net cash used by investing activities (30,676 ) (18,056 ) Cash flows from financing activities: Net increase in deposits 2,397 6,132 Net decrease in borrowings with maturities of three months or less (1,988 ) (5,000 ) Proceeds from borrowings with maturities in excess of three months 34,000 - Repayment of borrowings with maturities in excess of three months (2,736 ) (12,925 ) Net proceeds from offering common stock - 43,597 Treasury stock repurchased (1,660 ) - Stock purchased for ESOP - (3,903 ) Net cash provided by financing activities 30,013 27,901 Net change in cash and cash equivalents 241 11,531 Cash and cash equivalents at beginning of period 7,272 4,914 Cash and cash equivalents at end of period $ 7,513 $ 16,445 Supplementary information: Interest paid on deposit accounts $ 3,961 $ 2,191 Interest paid on short-term borrowings 315 374 Interest paid on long-term borrowings 1,422 1,631 Income taxes paid 779 760 See accompanying notes to consolidated financial statements. 4 NEWPORT BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated interim financial statements include the accounts of Newport Bancorp, Inc. (the “Company”) and its wholly-owned subsidiary, Newport Federal Savings Bank (the “Bank”).These financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in Newport Bancorp’s Annual Report on Form 10-K for the year ended December31, 2006.The results for the three and nine months ended September30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. NOTE 2 – EFFECT OF RECENT ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued Statement No. 157, “Fair Value Measurements”, which defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements.This Statement is effective for the Company on January 1, 2008 and is not expected to have a material impact on the Company’s consolidated financial statements. In September 2006, the FASB ratified EITF 06-4, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements”, which addresses accounting for split-dollar life insurance arrangements whereby the employer purchases a policy to insure the life of an employee, and separately enters into an agreement to split the policy benefits between the employer and the employee.This EITF states that an obligation arises as a result of a substantive agreement with an employee to provide future postretirement benefits.Under EITF 06-4, the obligation is not settled upon entering into an insurance arrangement.Since the obligation is not settled, a liability should be recognized in accordance with applicable authoritative guidance.EITF 06-4 is effective for fiscal years beginning after December 15, 2007.The Company is in the process of evaluating the potential impacts of adopting EITF 06-4 on its consolidated financial statements. On February15, 2007, the FASB issued Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”, which provides companies with an option to report selected financial assets and liabilities at fair value.Statement No. 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities.This Statement is effective for the Company’s 2008 calendar year and is not expected to have a material impact on the Company’s consolidated financial statements. NOTE 3 – COMMITMENTS Outstanding loan commitments totaled $23.6 million at September 30, 2007, as compared to $21.7 million as of December 31, 2006.Loan commitments consist of commitments to originate new loans as well as the outstanding unused portions of lines of credit. 5 Newport Federal has entered into a purchase and sale agreement to acquire land for use as a new branch location in Portsmouth, Rhode Island.The commitment totaling $2.2 million to purchase the property is contingent upon the receipt of several state and local approvals, which Newport Federal is currently seeking. NOTE 4 – EARNINGS PER SHARE Basic earnings per share calculation excludes dilution and is computed by dividing income available to common shareholders by the weighted-average common shares outstanding during the period.Diluted earnings per share takes into account the potential dilution that could occur if securities or other contracts to issue common stock were exercised and converted into common stock.There were no potentially dilutive common stock equivalents outstanding during the three and nine months ended September 30, 2007.Unallocated common shares held by the ESOP are shown as a reduction in stockholders’ equity and are not included in the weighted-average number of common shares outstanding for either basic or diluted earnings per share calculations.Earnings per share are not presented for the three and nine months ended September 30, 2006, because the Company did not complete its public offering until July 6, 2006. NOTE 5 – STOCK REPURCHASE PLAN On July 16, 2007, the Company announced the approval of its stock repurchase program to acquire up to 243,917 shares, or 5%, of its outstanding common stock.Repurchases, which will be conducted through open market purchases or privately negotiated transactions, will be made from time to time depending on market conditions and other factors.As of November 9, 2007, the Company had purchased 148,460 shares under the stock repurchase program. NOTE 6 – 2 At the annual meeting of stockholders, on August 16, 2007, the Newport Bancorp, Inc. 2007 Equity Incentive Plan (“2007 Plan”) was approved.The 2007 Plan provides employees and non-employee directors with opportunities to purchase stock through incentive stock options and non-qualified stock options.In addition to options, eligible participants under the 2007 Plan may be granted restricted stock awards and other stock-based awards.In accordance with the Company’s 2007 Plan, the Company’s Compensation Committee awarded 195,133 shares of restricted stock and 437,900 in options with a grant date fair value of $12.53 per share to directors and certain employees on October 1, 2007.The 2007 Plan provides for total awards of 487,834 stock options and 195,133 shares of restricted stock, leaving 49,934 stock options available for future awards.The shares of common stock underlying any awards that are forfeited, cancelled, reacquired by Newport Bancorp, Inc. or otherwise terminated (other than by exercise), shares that are tendered or withheld in payment of the exercise price of any award, and shares that are tendered or withheld for tax withholding obligations will be added back to the shares of common stock with respect to which new awards may be granted under the plan. On September 25, 2007, it was announced that the Company’s Board of Directors approved the funding of a trust that will purchase up to 195,133 shares, or approximately 4.0%, of the Company’s outstanding common stock to fund restricted stock awards under the Company’s 2007 Equity Incentive Plan.There have not been any purchases of the Company’s outstanding common stock to fund restricted stock awards as of September 30, 2007. Statement of Financial Accounting Standards (“SFAS”) No. 123R, “Share-Based Payment,” requires that the cost of employee services received in exchange for equity instruments including options and restricted stock awards be measured at fair value at the grant date, based on an option-pricing model, and recognized over the requisite service period.The granting of restricted stock awards and stock options under the stock-based incentive plan will increase the Company’s compensation costs over the period from October 1, 2007 through September 30, 2012, which is the period during which such awards and options vest. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s discussion and analysis of the financial condition and results of operations at and for the three and nine months ended September 30, 2007 and 2006 is intended to assist in understanding the financial condition and results of operations of the Company.The information contained in this section should be read in conjunction with the unaudited consolidated financial statements and the notes thereto, appearing in Part I, Item 1 of this quarterly report on Form 10-Q. Forward-Looking Statements This report contains forward-looking statements that are based on assumptions and may describe future plans, strategies and expectations of the Company.These forward-looking statements are generally identified by use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project” or similar expressions.The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain.Factors which could have a material adverse effect on the operations of the Company include, but are not limited to, changes in interest rates, national and regional economic conditions, legislative and regulatory changes, monetary and fiscal policies of the U.S. government, including policies of the U.S. Treasury and the Federal Reserve Board, the quality and composition of the loan or investment portfolios, demand for loan products, deposit flows, competition, demand for financial services in the Company’s market area, changes in real estate market values in the Company’s market area, and changes in relevant accounting principles and guidelines.Additional factors are discussed in the Company’s 2006 Annual Report on Form 10-K under “Item 1A – Risk Factors.”These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements.Except as required by applicable law or regulation, the Company does not undertake, and specifically disclaims any obligation, to release publicly the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of the statements or to reflect the occurrence of anticipated or unanticipated events. Critical Accounting Policies Critical accounting policies are those that involve significant judgments and assessments by management, and which could potentially result in materially different results under different assumptions and conditions. As discussed in the Company’s 2006 Annual Report on Form 10-K, the Company considers the allowance for loan losses and the valuation of the net deferred tax asset to be its critical accounting policies.The Company’s critical accounting policies have not changed since December31, 2006. Comparison of Financial Condition at September 30, 2007 and December 31, 2006 Total assets at September 30, 2007 were $321.0 million, an increase of $30.6 million, or 10.5%, compared to $290.4 million at December 31, 2006.The asset growth was primarily concentrated in the loan portfolio and in bank-owned life insurance.Gross loans to total assets decreased slightly to 88.7%, when compared to 89.1% at December 31, 2006. Cash and cash equivalents increased slightly by $241,000, or 3.3% to a balance of $7.5 million at September 30, 2007 from $7.3 million at December 31, 2006. The net loan portfolio increased by $25.6 million, or 10.0%, during the first nine months of 2007.The increase was principally a result of growth in commercial real estate mortgages (up $14.1 million or 24.5%), residential mortgages (up $9.4 million or 6.0%) and home equity loans and lines of credit (up $1.6 million or 5.5%).The significant growth in commercial real estate mortgages was driven by the Company’s efforts to expand this segment of its lending business over the past nine months. 7 Bank-owned life insurance increased by $3.8 million, or 70.5%, during the first nine months of 2007, primarily due to $3.5 million in purchases. Deposits increased by $2.4 million, or 1.2%, to a balance of $195.4 million at September 30, 2007, from $193.0 million at December 31, 2006.Deposit growth occurred primarily in money market accounts (up $4.7 million, or 21.8%) and NOW/Demand accounts (up $ 2.7 million, or 4.7%).The increase in these accounts was partially offset by decreases in time deposit accounts (down $2.9 million, or 3.5%) and savings accounts (down $2.1 million, or 6.8%). Borrowings, consisting of FHLB advances, increased $29.3 million, or 85.0%, to $63.7 million at September 30, 2007, compared to an outstanding balance of $34.5 million at December 31, 2006.These borrowings were used to help fund the Bank’s loan originations and the bank-owned life insurance purchase during the first nine months of 2007. Total stockholders’ equity was $59.4million at September 30, 2007, a decrease of $603,000, or 1.0%, when compared to the balance at December31, 2006.The decrease was primarily attributable to stock repurchases under the Company’s stock repurchase plan, partially offset by the increase in earnings and the allocation of committed ESOP shares. Comparison of Operating Results for the Three and Nine Months Ended September 30, 2007 and 2006 General.Net income was $261,000 for the three months ended September 30, 2007 as compared to the net loss of $2.3 million for the three months ended September 30, 2006. The $2.6 million, or 111.1%, increase in the third quarter of 2007 when compared to the third quarter of 2006 was primarily due to the expense related to the $3.6 million pre-tax contribution to the NewportFed Charitable Foundation made in connection with the common stock offering that closed in July of 2006.Net interest income decreased due to the increase of interest expense paid on deposits and borrowings.Other income increased due to the non-recurring FHLB pre-payment penalties paid in 2006, coupled with increases in customer service fees and bank-owned life insurance income during the third quarter of 2007 when compared to the same period in 2006.Increases in professional fees, marketing expenses and provision for loan losses for the three months ended September 30, 2007 were offset by the growth in total other income. Net income was $804,000 for the nine months ended September 30, 2007 as compared to the net loss of $2.1 million for the nine months ended September 30, 2006. The $2.9 million, or 137.9 %, increase in 2007 from 2006 was primarily due to the expense related to the $3.6 million pre-tax contribution to the NewportFed Charitable Foundation in 2006, along with increases in net interest income, customer service fees and bank-owned life insurance income, offset by increases in professional fees, marketing expenses, provision for loan losses and provision for income taxes. 8 Net Interest Income.The following table summarizes changes in interest income and expense for the three months ended September 30, 2007 and 2006. Three Months Ended September 30, 2007 2006 (Dollars in thousands) Interest and dividend income: Loans $ 4,360 $ 3,933 Securities 107 99 Other interest-earning assets 69 213 Total interest and dividendincome 4,536 4,245 Interest expense: Deposits 1,218 969 Borrowings 712 429 Total interest expense 1,930 1,398 Net interest income $ 2,606 $ 2,847 Net interest income for the three months ended September 30, 2007 was $2.6 million, which was $241,000, or 8.5%, less than net interest income of $2.8 million for the three months ended September 30, 2006.Interest and dividend income increased $291,000 in the third quarter of 2007 compared to the third quarter of 2006 reflecting increases in income from loans and securities of $427,000, and $8,000, respectively, partially offset by a $144,000 decrease in income from other interest-earning assets. The increase in loan income resulted from an increase in the average balance in loans of $21.2 million and a 15 basis points increase in the yield. The increase in securities income resulted from an increase in the yield of 35 basis points, combined with a slight increase in the average balance.The decrease in income earned from other interest-earning assets resulted from a decrease in the average balance of other interest-earning assets by $10.1 million, combined with the 74 basis points decrease in the average yield.The average balance in other interest-earning assets during the third quarter of 2006 was significantly higher when compared to the third quarter of 2007, primarily due to the placement of subscribers’ funds into short-term investments, prior to the Company’s public stock offering, which closed on July 6, 2006.The one-time change in the Federal Home Loan Bank’s dividend payment schedule during 2006 resulted in less income for the third quarter of 2007.Two quarterly dividend payments on FHLB stock were made in the third quarter of 2006 when compared to the one quarterly dividend payment made in the third quarter of 2007. Interest expense increased $532,000 due to the $249,000 increase in expense related to interest-bearing deposits and the $283,000 increase in expense for borrowings. While the average balance of interest-bearing demand deposits, savings accounts and money market accounts decreased, the average balance in CDs increased by $4.4 million and the average cost of CDs increased by 60 basis points. The borrowing expense of FHLB advances increased, as a result of the rise in the average balance of FHLB borrowings by $21.8 million, coupled with a 4 basis point increase in the average interest rate paid. The interest rate spread and the net interest margin were 2.70% and 3.60%, respectively, for the three months ended September 30, 2007, compared to 3.27% and 4.08% for the same period in 2006. The yield on interest-earning assets increased 17 basis points, while the continued rise in short-term rates increased the interest expense on total interest-bearing liabilities by 74 basis points.The compression in net interest margin was primarily due to balance sheet growth in an environment with a relatively flat yield-curve, combined with intense competition for deposits. 9 The following table summarizes changes in interest income and expense for the nine months ended September 30, 2007 and 2006. Nine Months Ended September 30, 2007 2006 (Dollars in thousands) Interest and dividend income: Loans $ 12,641 $ 11,277 Securities 316 281 Other interest-earning assets 167 351 Total interest and dividendincome 13,124 11,909 Interest expense: Deposits 3,639 2,766 Borrowings 1,852 1,931 Total interest expense 5,491 4,697 Net interest income $ 7,633 $ 7,212 Net interest income for the nine months ended September 30, 2007 was $7.6 million, which was $421,000, or 5.8%, more than net interest income of $7.2 million for the nine months ended September 30, 2006.Interest and dividend income increased by $1.2 million in the nine months ended September 30, 2007 compared to the same period in 2006, reflecting increases in loans and securities income of $1.4 million and $35,000, respectively. The increase in loan income resulted from an increase in the average balance in loans of $21.8 million and an increase in the yield of 18 basis points. The increase in securities income resulted from an increase in the yield of 56 basis points, the effect of which was partially offset by a slight decrease in the average balance of securities.The $184,000 decrease in income earned from other interest-earning assets resulted primarily from a $6.7 million decrease in the average balance of other interest-earning assets when compared to the nine-month period of 2006, due to the placement of subscribers’ funds into short-term investments, prior to the Company’s public stock offering on July 6, 2006. Interest expense increased $794,000 due to the $873,000 increase in expense related to interest-bearing deposits, offset by a $79,000 decrease in expense for borrowings. While the average balance of interest-bearing demand deposits, savings accounts and money market accounts decreased, the average balance in CDs increased $7.9 million and the average cost of CDs increased 78 basis points. The cost of borrowed funds decreased between periods, by 13 basis points, as new borrowings and rollovers of existing borrowings were less expensive than the 5.25% weighted average cost of borrowings in the first nine months of 2006. The interest rate spread and the net interest margin were 2.72% and 3.60%, respectively, for the nine months ended September 30, 2007, compared to 2.97% and 3.60% for the same period in 2006. The yield on interest-earning assets increased 25 basis points, while the average costs on total interest-bearing liabilities increased by 52 basis points. 10 The following table summarizes average balances and average yields and costs for the three months ended September 30, 2007 and 2006. Three Months Ended September 30, 2007 2006 Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost (Dollars in thousands) Assets: Interest-earning assets: Loans $ 275,181 $ 4,360 6.34 % $ 254,003 $ 3,933 6.19 % Securities 8,538 107 5.01 8,502 99 4.66 Other interest-earning assets 6,137 69 4.50 16,272 213 5.24 Total interest-earning assets 289,856 4,536 6.26 278,777 4,245 6.09 Bank-owned life insurance 9,110 1,851 Non-interest-earnings assets 15,624 12,859 Total assets $ 314,590 $ 293,487 Liabilities and equity: Interest-bearing liabilities: Interest-bearing demand deposits $ 25,745 19 0.30 $ 26,569 15 0.23 Savings accounts 29,083 24 0.33 33,009 27 0.33 Money market accounts 24,243 261 4.31 26,948 179 2.66 Certificates of deposit 82,107 914 4.45 77,681 748 3.85 Total interest-bearing deposits 161,178 1,218 3.02 164,207 969 2.36 Borrowings 55,680 712 5.11 33,853 429 5.07 Total interest-bearing liabilities 216,858 1,930 3.56 198,060 1,398 2.82 Demand deposits 34,851 37,755 Non-interest-bearing liabilities 1,961 1,117 Total liabilities 253,670 236,932 Stockholders’ equity 60,920 56,555 Total liabilities and stockholders’ equity $ 314,590 $ 293,487 Net interest income $ 2,606 $ 2,847 Interest rate spread 2.70 % 3.27 % Net interest margin 3.60 % 4.08 % Average interest-earning assets to average interest-bearing liabilities 133.66 % 140.75 % 11 The following table summarizes average balances and average yields and costs for the nine months ended September 30, 2007 and 2006. Nine Months Ended September 30, 2007 2006 Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost (Dollars in thousands) Assets: Interest-earning assets: Loans $ 267,646 $ 12,641 6.30 % $ 245,840 $ 11,277 6.12 % Securities 8,534 316 4.94 8,551 281 4.38 Other interest-earning assets 6,380 167 3.49 13,089 351 3.58 Total interest-earning assets 282,560 13,124 6.19 267,480 11,909 5.94 Bank-owned life insurance 8,962 1,830 Non-interest-earnings assets 14,037 11,074 Total assets $ 305,559 $ 280,384 Liabilities and equity: Interest-bearing liabilities: Interest-bearing demand deposits $ 26,008 56 0.29 $ 26,625 41 0.21 Savings accounts 29,837 72 0.32 34,682 84 0.32 Money market accounts 21,632 612 3.77 24,019 465 2.58 Certificates of deposit 84,899 2,899 4.55 76,971 2,176 3.77 Total interest-bearing deposits 162,376 3,639 2.99 162,297 2,766 2.27 Borrowings 48,198 1,852 5.12 49,081 1,931 5.25 Total interest-bearing liabilities 210,574 5,491 3.48 211,378 4,697 2.96 Demand deposits 32,229 36,546 Non-interest-bearing liabilities 2,085 1,314 Total liabilities 244,888 249,238 Stockholders’ equity 60,671 31,146 Total liabilities and stockholder’s equity $ 305,559 $ 280,384 Net interest income $ 7,633 $ 7,212 Interest rate spread 2.72 % 2.97 % Net interest margin 3.60 % 3.60 % Average interest-earning assets to average interest-bearing liabilities 134.19 % 126.54 % 12 Rate/Volume Analysis. The following table sets forth the effects of changing rates and volumes on our net interest income.The rate column shows the effects attributable to changes in rates (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).Changes due to both volume and rate have been allocated proportionately to the volume and rate changes.The net column represents the sum of the prior columns. For the Three Months Ended September 30, 2007 Compared to the Three Months Ended September 30, 2006 Increase (Decrease) Due to (Dollars in thousands) Interest Income: Volume Rate Net Loans $ 334 $ 93 $ 427 Securities - 8 8 Other interest-earning assets (117 ) (27 ) (144 ) Total interest-earning assets 217 74 291 Interest Expense: Deposits 18 (267 ) (249 ) Borrowings (279 ) (4 ) (283 ) Total interest-bearing liabilities (261 ) (271 ) (532 ) Net change in interest income $ (44 ) $ (197 ) $ (241 ) For the Nine Months Ended September 30, 2007 Compared to the Nine Months Ended September 30, 2006 Increase (Decrease) Due to (Dollars in thousands) Interest Income: Volume Rate Net Loans $ 1,022 $ 342 $ 1,364 Securities (1 ) 36 35 Other interest-earning assets (176 ) (8 ) (184 ) Total interest-earning assets 845 370 1,215 Interest Expense: Deposits (1 ) (872 ) (873 ) Borrowings 34 45 79 Total interest-bearing liabilities 33 (827 ) (794 ) Net change in interest income $ 878 $ (457 ) $ 421 13 Provision for Loan Losses.The following table summarizes the activity in the allowance for loan losses for the three and nine months ended September 30, 2007 and 2006. Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (Dollars in thousands) Balance at beginning of period $ 2,133 $ 1,885 $ 1,973 $ 1,853 Provision for loan losses 126 50 286 82 Total charge-offs – Total recoveries – Balance at end of period $ 2,259 $ 1,935 $ 2,259 $ 1,935 The Bank’s management reviews the level of the allowance for loan losses on a quarterly basis and establishes the provision for loan losses based upon the volume and types of lending, delinquency levels, loss experience, the amount of classified loans, economic conditions and other factors related to the collectability of the loan portfolio. The provision for loan losses was $126,000 and $286,000 for the three and nine months ended September 30, 2007, respectively, compared to $50,000 and $82,000 for the three and nine months ended September 30, 2006, respectively.The provision was increased primarily due to the growth in the loan portfolio, changes in the trends in volume and contractual terms of loans, and economic conditions and concentrations of credit. The following table provides information with respect to non-performing assets at the dates indicated.The Bank did not have any troubled debt restructurings or any accruing loans past due 90 days or more at the dates presented. At September 30, At December31, 2007 2006 (Dollars in thousands) Nonaccrual loans: Commercial mortgage $ 283 $ – Construction loan 625 – Total nonperforming assets $ 908 $ – Total non-performing loans to total loans 0.32 % – % Total non-performing loans to total assets 0.28 – Total non-performing assets to total assets 0.28 – The $908,000 in non-accrual loans as of September 30, 2007 consists of one commercial mortgage loan and one construction loan.In management’s opinion, these loans are well secured by collateral sufficient to cover all principal and interest due under the loan agreements.There were no restructured loans included in non-accrual loans for the first nine months of 2007. 14 Other Income.The following table summarizes other income for the three and nine months ended September 30, 2007 and 2006. Three Months Ended September30, Nine Months Ended September30, 2007 2006 % Change 2007 2006 % Change (Dollars in thousands) Customer service fees $ 461 $ 445 3.6 % $ 1,376 $ 1,121 22.7 % Gain on sales of loans - 14 (100.0 ) FHLB prepayment penalties - (367 ) 100.0 - (367 ) 100.0 Bank-owned life insurance 97 19 410.5 288 57 405.3 Miscellaneous 26 28 (7.1 ) 73 95 (23.2 ) Total $ 584 $ 125 367.2 % $ 1,737 $ 920 88.8 % Other income increased $459,000 and $817,000 for the three and nine-month periods ended September 30, 2007, respectively, compared to the same periods in 2006.FHLB pre-payment penalties incurred during the third quarter of 2006 resulted in lower non-interest income for the three and nine months ended September 2006 when compared to the same periods in 2007.Excluding the debt pre-payment expense, the increase in non-interest income is primarily due to the higher income earned on checking accounts and on bank-owned life insurance. Operating Expense.The following table summarizes operating expenses for the three and nine months ended September 30, 2007 and 2006. Three Months Ended September30, Nine Months Ended September30, 2007 2006 % Change 2007 2006 % Change (Dollars in thousands) Salaries and employee benefits $ 1,414 $ 1,387 1.9 % $ 4,236 $ 3,976 6.5 % Occupancy and equipment, net 323 305 5.9 948 920 3.0 Data processing 255 278 (8.3 ) 762 771 (1.2 ) Professional fees 143 118 21.2 408 294 38.8 Marketing 321 241 33.2 862 716 20.4 Contribution to NewportFedCharitable Foundation - 3,614 (100.0 ) - 3,614 (100.0 ) Other 171 180 (5.0 ) 522 612 (14.7 ) Total $ 2,627 $ 6,123 (57.1 )% $ 7,738 $ 10,903 (29.0 )% Operating expenses decreased $3.5 million and $3.2 million for the three and nine-month periods ended September 30, 2007 compared to the same periods in 2006. The higher operating expenses reported in the 2006 periods is due to the $3.6 million contribution to the NewportFed Charitable Foundation.Excluding the charitable donation paid in 2006, operating expenses increased by $118,000 and $449,000 for the three and nine-month periods ended September 30, 2007 compared to the same periods in 2006.Salaries and employee benefits increased, primarily due to annual raises and ESOP compensation expenses.Professional fees increased $25,000 and $114,000 for the three and nine-month periods ended September 30, 2007, as a result of increased auditing and legal expenses related to being a public company.Marketing costs have increased $80,000 and $146,000 for the three and nine months ended September 30, 2007, respectively, compared to the same periods in 2006, primarily due to concentrated efforts in marketing the Bank and its deposit products.All other expense decreased by 14.7%, or $90,000, for the nine months ended September 30, 2007, primarily due to the recording of a $78,000 non-recurring expense resulting from the charge-off of a fraudulent check during the first quarter of 2006. Income Taxes.The provision for income taxes for the three months ended September 30, 2007 was $176,000 compared to the income tax benefit of $855,000 for the three months ended September 30, 2006.Income before taxes for the three months ended September 30, 2007 was $437,000 compared to a loss before taxes of $3.2 million for the three months ended September 30, 2006.The effective tax expense rate for the 2007 quarter was 40.3%, versus the effective tax benefit rate of 26.7% for the 2006 quarter. 15 The provision for income taxes for the nine months ended September 30, 2007 was $542,000 compared to the income tax benefit of $729,000 for the nine months ended September 30, 2006.Income before taxes for the nine months ended September 30, 2007 was $1.3 million compared to a loss before taxes of $2.9 for the nine months ended September 30, 2006.The effective tax expense rate for the 2007 nine month period was 40.3%, versus the effective tax benefit rate of 25.6% for the 2006 nine-month period. The deferred tax assets applicable to loss carryforwards relating to the deduction for the donation to the Charitable Foundation are recoverable, only to the extent that 10% pre-tax of income exceeds the deduction during the five-year carryforward period. Newport Bancorp had previously recognized a valuation allowance of $464,000 against the deferred tax asset related to this loss carryforward at September30, 2006. This valuation allowance is assessed quarterly for recoverability.Based upon management’s assessment, the allowance increased by $28,000 to $492,000 during the second quarter of 2007, but remained unchanged for the third quarter of 2007. The valuation allowance increase resulted in a higher effective tax rate for the 2007 period as compared to the 2006 period. Liquidity Management.Liquidity is the ability to meet current and future financial obligations of a short-term nature.Our primary sources of funds consist of deposit inflows, loan repayments, maturities and sales of securities and borrowings from the Federal Home Loan Bank of Boston.While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions and competition. The Bank will regularly adjust investments in liquid assets based upon an assessment of (1) expected loan demand, (2)expected deposit flows, (3) yields available on interest-earning deposits and securities and (4) the objectives of our asset/liability management policy. Our most liquid assets are cash and cash equivalents and interest-bearing deposits.The levels of these assets depend on our operating, financing, lending and investing activities during any given period.At September 30, 2007, cash and cash equivalents totaled $7.5 million.Securities classified as available for sale provide additional sources of liquidity.In addition, at September 30, 2007 we had the ability to borrow a total of approximately $40.2 million from the Federal Home Loan Bank of Boston.At September 30, 2007, we had $63.7 million of advances outstanding. At September 30, 2007, we had $23.6 million in loan commitments outstanding, which consisted of $1.8 million of real estate loan commitments, $15.3 million in unused home equity lines of credit, $3.2 million in construction loan commitments and $3.3 million in commercial lines of credit commitments.Certificates of deposit due within one year of September 30, 2007 totaled $76.0 million, or 95.06% of the total balance of certificates of deposit.The large percentage of certificates of deposit that mature within one year reflects customers’ hesitancy to invest their funds for long periods in the recent low interest rate environment.If these maturing deposits do not remain with us, we will be required to seek other sources of funds, including other certificates of deposit and borrowings.Depending on market conditions or competition, we may be required to pay higher rates on such deposits or other borrowings than we currently pay on the certificates of deposit due on or before September 30, 2008.We believe, however, based on past experience that a significant portion of our certificates of deposit will remain with us.We have the ability to attract and retain deposits by adjusting the interest rates offered; however, management seeks to promote deposit growth while controlling cost of funds.Sales-oriented product programs and the cross-selling of various products to our existing customer base are currently in place.Management continually reviews potential new products, with particular attention to products and services, that will help retain our lower costing deposits. Capital Management.We are subject to various regulatory capital requirements administered by the Office of Thrift Supervision, including a risk-based capital measure.The risk-based capital guidelines include both a definition of capital and a framework for calculating risk-weighted assets by assigning balance sheet assets and off-balance sheet items to broad risk categories.At September 30, 2007, we exceeded all of our regulatory capital requirements.We are considered “well capitalized” under regulatory guidelines. 16 Our financial condition and results of operations was enhanced by the capital from the stock offering on July 6, 2006, resulting in increased net interest-earning assets and net income.However, the large increase in equity resulting from the capital raised in the offering will, initially, have an adverse impact on our return on equity.We may use capital management tools such as cash dividends and common share repurchases. Off-Balance Sheet Arrangements.In the normal course of operations, we engage in a variety of financial transactions that, in accordance with generally accepted accounting principles, are not recorded in our financial statements. These transactions involve, to varying degrees, elements of credit, interest rate and liquidity risk. Such transactions are used primarily to manage customers’ requests for funding and take the form of loan commitments and lines of credit. For the nine months ended September 30, 2007, we did not engage in any off-balance sheet transactions reasonably likely to have a material effect on our financial condition, results of operations or cash flows. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Qualitative Aspects of Market Risk.The Company’s most significant form of market risk is interest rate risk.We manage the interest rate sensitivity of our interest-bearing liabilities and interest-earning assets in an effort to minimize the adverse effects of changes in the interest rate environment.Deposit accounts typically react more quickly to changes in market interest rates than mortgage loans because of the shorter maturities of deposits.As a result, sharp increases in interest rates may adversely affect our earnings while decreases in interest rates may beneficially affect our earnings.To reduce the potential volatility of our earnings, we have sought to improve the match between asset and liability maturities and rates, while maintaining an acceptable interest rate spread.Our strategy for managing interest rate risk emphasizes:adjusting the maturities of borrowings; adjusting the investment portfolio mix and duration; and periodically selling fixed-rate mortgage loans and available-for-sale investment securities. We have an Asset Liability Management Committee to communicate, coordinate and control all aspects involving asset/liability management. The committee establishes and monitors the volume, maturities, pricing and mix of assets and funding sources with the objective of managing assets and funding sources to provide results that are consistent with liquidity, growth, risk limits and profitability goals. Quantitative Aspects of Market Risk.We use an interest rate sensitivity analysis prepared by the Office of Thrift Supervision to review our level of interest rate risk.This analysis measures interest rate risk by computing changes in net portfolio value of our cash flows from assets, liabilities and off-balance sheet items in the event of a range of assumed changes in market interest rates.Net portfolio value represents the market value of portfolio equity and is equal to the market value of assets minus the market value of liabilities, with adjustments made for off-balance sheet items.This analysis assesses the risk of loss in market risk sensitive instruments in the event of a sudden and sustained 100 to 300 basis point increase or 100 to 200 basis point decrease in market interest rates with no effect given to any steps that we might take to counter the effect of that interest rate movement.We measure interest rate risk by modeling the changes in net portfolio value over a variety of interest rate scenarios. The following table presents the change in our net portfolio value at June 30, 2007 (the most current information available), that would occur in the event of an immediate change in interest rates based on Office of Thrift Supervision assumptions, with no effect given to any steps that we might take to counteract that change. The Bank expects that its net portfolio value at September 30, 2007 is consistent with the table below. 17 Net Portfolio Value (Dollars in thousands) Net Portfolio Value as % of Portfolio Value of Assets Basis Point (“bp”) Change in Rates Amount Change % Change NPV Ratio Change (bp) 300 28,084 -18,392 -40 9.52% -513 200 34,198 -12,278 -26 11.32% -334 100 40,362 -6,115 -13 13.04% -162 0 46,477 - - 14.66% - (100) 51,771 5,295 +11 15.98% +133 (200) 55,281 8,804 +19 16.80% +214 The Office of Thrift Supervision uses certain assumptions in assessing the interest rate risk of savings associations.These assumptions relate to interest rates, loan prepayment rates, deposit decay rates, and the market values of certain assets under differing interest rate scenarios, among others.As with any method of measuring interest rate risk, certain shortcomings are inherent in the method of analysis presented in the foregoing table.For example, although certain assets and liabilities may have similar maturities or periods to repricing, they may react in different degrees to changes in market interest rates.Also, the interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types may lag behind changes in market rates.Additionally, certain assets, such as adjustable-rate mortgage loans, have features that restrict changes in interest rates on a short-term basis and over the life of the asset.Further, in the event of a change in interest rates, expected rates of prepayments on loans and early withdrawals from certificates could deviate significantly from those assumed in calculating the table. Item 4. Controls and Procedures The Company’s management, including the Company’s principal executive officer and principal financial officer, have evaluated the effectiveness of the Company’s “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”).Based upon their evaluation, the principal executive officer and principal financial officer concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were effective for the purpose of ensuring that the information required to be disclosed in the reports that the Company files or submits under the Exchange Act with the Securities and Exchange Commission (the “SEC”) (1) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and (2) is accumulated and communicated to the Company’s management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure.In addition, based on that evaluation, no change in the Company’s internal control over financial reporting occurred during the quarter ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings From time to time, we may be party to various legal proceedings incident to our business.At September 30, 2007, we were not a party to any pending legal proceedings that we believe would have a material adverse effect on our financial condition, results of operations or cash flows. 18 Item 1A. Risk Factors In addition to the other information set forth in this report, you should carefully consider the factors discussed in Part I, “Item 1.A. Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2006, which could materially affect our business, financial condition or future results.The risks described in our Annual Report on Form 10-K are not only the risks that we face.Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition and/or operating results. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds a) Not applicable b) Not applicable c) The following table presents a summary of the Company’s share repurchases during the quarter ended September 30, 2007. Period Total number of shares purchased Average price paid per share Total number of shares purchased as part of publicly announced program (1) Maximum number of shares that may yet be purchased under the program (1) July 2007 - $ - - 243,917 August 2007 22,900 12.08 22,900 221,017 September 2007 109,460 12.37 109,460 111,557 Total 132,360 $ 12.25 132,360 (1) On July 16, 2007, Newport Bancorp, Inc. announced that it is commencing a stock repurchase program to acquire up to 243,917 shares, or 5%, of the Company’s outstanding common stock.Repurchases, which will be conducted through open market purchases or privately negotiated transactions, will be made from time to time depending on market conditions and other factors. Item 3. Defaults Upon Senior Securities Not applicable. Item 4. Submission Of Matters to a Vote of Security Holders The annual meeting of the stockholders of the Company was held on August 16, 2007 at which time the five nominees for director, as set forth in the proxy materials for the meeting, were elected by the following vote: FOR WITHHELD John N. Conti 4,575,840 84,700 William R. Harvey 4,592,968 67,572 Kevin M. McCarthy 4,593,266 67,274 Alicia S. Quirk 4,592,968 67,572 Robert S. Lazar 4,586,073 74,467 In addition, the stockholders approved the Company’s 2007 Equity Incentive Plan and the ratification of Wolf & Company, P.C. as our independent public accounting firm with the following votes cast: 2007 Equity Incentive Plan Ratification of Wolf & Co., Inc. For 2,771,835 4,610,275 Against 387,981 27,610 Abstentions 157,686 22,655 Broker Non-Votes 1,343,038 N/A 19 Item 5. Other Information None. Item 6. Exhibits 31.1 Rule 13a-14(a)/15d-14(c) Certification of Chief Executive Officer 31.2 Rule 13a-14(a)/15d-14(c) Certification of Chief Financial Officer 32.0 Section 1350 Certifications 20 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Newport Bancorp, Inc. Date:November 14, 2007 By: /s/ Kevin M. McCarthy Kevin M. McCarthy President and Chief Executive Officer Date:November 14, 2007 By: /s/ Bruce A. Walsh Bruce A. Walsh Senior Vice President and Chief Financial Officer 21
